Citation Nr: 0025124	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  94-43 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to an initial compensable disability rating 
for residuals of fracture of the tip of the left ring finger 
(minor).


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from March 1987 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a 
bilateral ankle disability and granted service connection for 
residuals of a fracture of the tip of the left finger, with 
assignment of a zero percent (noncompensable) disability 
rating.


A.  Service connection for bilateral ankle disability

The Board cannot decide, at this point, whether this claim is 
well grounded.  Additional evidentiary development is needed 
pursuant to VA's duty to assist under 38 U.S.C.A. § 5103(a).  
Where a claimant has filed an application and VA has notice 
of the existence of evidence that may be sufficient to well 
ground the claim, VA has a duty to inform the appellant of 
the necessity to submit that evidence to complete his 
application for benefits.  Robinette v. Brown, 8 Vet. App. 69 
(1995); 38 U.S.C.A. § 5103(a) (West 1991).  It is the 
veteran's burden to establish a well-grounded claim, and, 
until he does so, VA has no duty to assist him in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); see Morton v. West, 12 Vet. App. 477 (1999) (VA cannot 
assist a claimant in developing a claim that is not well 
grounded); Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication").  Nonetheless, where a claim is not well 
grounded, it is incomplete, and VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application for benefits.

The veteran reported receiving treatment for the claimed 
ankle disorder at Fort Gordon, to include a computerized 
tomography (CT) scan, shortly before his separation from 
service, and he argued that these records may not have been 
associated with his service medical records.  Examination of 
his service medical records fails to show such treatment.  
However, there are indications that his contentions are 
plausible.  The latest treatment records from Fort Gordon, 
Georgia, are dated in June 1993, although the veteran was in 
service until August 1993.  On the July 1993 separation 
examination, he complained of foot problems, and it was noted 
that he was recently "Rx'd" (i.e., treated) for his foot 
problems at EAMC (Eisenhower Army Medical Center at Fort 
Gordon).  A bone scan was recommended.  

Based on the veteran's statements and the notations in the 
service medical records, it is at least possible that 
additional service medical records exist that were not 
obtained by the RO.  It is unknown whether such records 
actually do exist and would be sufficient to well ground this 
claim.  However, a remand to obtain these records is clearly 
warranted.  Service medical records must be considered in 
deciding the veteran's claim.  See VBA Fast Letter 20-99-60 
(VA has a duty to obtain service medical records prior to 
determining whether a claim is well grounded).


B.  Higher rating for left ring finger disorder

In February 1994, the RO granted service connection for 
residuals of a fracture of the tip of the left finger, with 
assignment of a zero percent (noncompensable) disability 
rating.  The veteran submitted a notice of disagreement with 
the RO's decision on June 15, 1994.  The veteran is owed a 
statement of the case on the issue of entitlement to a higher 
rating for left ring finger disorder, so that he may perfect 
an appeal if he continues to take issue with this claim.  See 
38 C.F.R. §§ 19.29, 19.30, 19.31 (1999); see also 38 U.S.C.A. 
§ 7105(a), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 (1999); see 
also Bernard v. Brown, 4 Vet. App. 384, 390 (1993) 
(38 U.S.C.A. § 7105 establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO before a claimant may secure appellate 
review by the Board.)  

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's complete 
service medical records from all 
appropriate sources, to include, but not 
limited to, the National Personnel 
Records Center.  Efforts to obtain these 
records should also include contacting 
the Eisenhower Army Medical Center at 
Fort Gordon, Georgia, directly for any 
records for the veteran from 1993.  
Associate all requests and records 
received with the claims file. 

2.  Contact the veteran and request that 
he provide a list of all medical 
treatment, private or VA, that he has 
received for any ankle disorder since his 
separation from service in 1993.  The 
veteran is hereby advised that failure to 
cooperate in any way with the development 
of his claim could result in an adverse 
decision.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).  If the veteran reports 
receiving private treatment, tell him that 
the private medical records reflecting 
treatment for an ankle condition are 
important in connection with his claim and 
that, if there are private records 
pertinent to his claim, he should obtain 
and submit those records.  See 38 C.F.R. 
§ 3.159(c) (1998).  If the veteran reports 
receiving VA treatment, make arrangements 
to obtain those records and associate them 
with the claims folder.

3.  Subsequently review the claims folder 
and ensure that the above development 
actions have been conducted and completed 
in full.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a bilateral ankle disability, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran an 
adequate supplemental statement of the 
case and allow an appropriate period of 
time for response.  

5.  Provide the veteran a statement of 
the case as to the issue of entitlement 
to a compensable rating for residuals of 
fracture of the tip of the left ring 
finger.  It must include a summary of the 
evidence and a summary of the applicable 
laws and regulations, with a discussion 
of how the laws and regulations affect 
the determination.  Notify the veteran of 
the time limit within which he must 
respond in order to perfect an appeal of 
this claim to the Board.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


